Citation Nr: 0203554	
Decision Date: 04/18/02    Archive Date: 04/26/02

DOCKET NO.  97-06 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bursitis and tendonitis of the right shoulder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bursitis of the left shoulder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and her husband



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1994 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which granted service connection for 
bilateral shoulder bursitis and assigned a zero percent 
evaluation.

In a July 1996 rating decision, the RO increased the 
veteran's evaluation for bilateral shoulder bursitis to 10 
percent, and separate evaluations were subsequently assigned 
in an August 1997 rating decision, effective from July 1995.  
These evaluations represent less than the maximum available 
ratings, and the veteran's claims for higher initial 
evaluations therefore remain viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claims.

2.  The veteran's right shoulder disability has been 
productive of minimal limitation of motion, tenderness, 
crepitus, some instability, and some pain on motion.

3.  The veteran's left shoulder disability has been 
productive of minimal limitation of motion, tenderness, 
crepitus, some instability, and some pain on motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for bursitis and tendonitis of the right shoulder 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5019, 5024 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).

2.  The criteria for an initial evaluation in excess of 10 
percent for bursitis of the left shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5019 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist her with the development of 
facts pertinent to her claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has afforded the veteran multiple VA examinations in 
conjunction with her claims and has obtained records of 
reported treatment.  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate her claims has also been met, as the RO 
notified her of the need for such evidence in a July 1996 
Statement of the Case and in subsequent Supplemental 
Statements of the Case.  See 38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2001). 

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted versions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform her of, 
the enactment of the new provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001). 

II.  Factual background

In the appealed January 1996 rating decision, the RO granted 
service connection for a bilateral shoulder disorder based 
upon evidence of in-service treatment for shoulder pain.  A 
zero percent evaluation was assigned, effective from July 
1995.

The RO based the initial zero percent evaluation on the 
results of an October 1995 VA orthopedic examination.  This 
examination revealed no swelling or muscle atrophy of the 
shoulders, but there was tenderness over the subdeltoid bursa 
and over the acromioclavicular joints, greater on the right.  
Range of motion testing revealed bilateral abduction to 180 
degrees, internal rotation to 80 degrees, external rotation 
to 90 degrees, adduction to 45 degrees, flexion to 180 
degrees, and extension to 45 degrees.  There was moderate 
crepitus with motion.  The diagnosis was subdeltoid bursitis, 
greater on the right.  Radiological studies from November 
1995 revealed no evidence of a rotator cuff injury.

A February 1996 treatment record indicates that there was 
tenderness of the right shoulder and full range of motion.  

In a July 1996 rating decision, the RO increased the 
veteran's evaluation to 10 percent, effective from July 1995.

When examined in July 1996, the veteran had crepitus with 
scapular motion, tenderness, and a popping sensation, but 
motion was full.  An August 1996 evaluation revealed full 
range of motion bilaterally, some tenderness over the right 
acromioclavicular joint, and bilateral crepitus; the 
diagnosis was bicipital tendinitis, right greater than left.  
A September 1996 examination revealed 180 degrees of forward 
elevation and abduction and external rotation to 100 degrees 
of the shoulders bilaterally, with tenderness in several 
areas.  The veteran was also treated for bilateral shoulder 
pain in October and December of 1996, and there was objective 
evidence of tenderness and laxity.  

VA radiological studies from December 1996 revealed no 
evidence of labrale tear, probable mild degeneration of the 
supraspinatus tendon, and small glenohumeral joint effusion.

A second VA orthopedic examination, dated in April 1997, 
revealed no swelling or muscle atrophy of the shoulders, 
although there was tenderness over both acromioclavicular 
joints.  Range of motion testing revealed bilateral abduction 
to 180 degrees, internal rotation to 80 degrees, external 
rotation to 90 degrees, flexion to 180 degrees, and extension 
to 45 degrees.  The diagnoses were chronic bilateral 
subdeltoid bursitis, right greater than left; and chronic 
biceps tendonitis of the right shoulder.  Both conditions 
were noted to be most likely due to shoulder laxity.

In view of these examination results, the RO assigned 
separate 10 percent evaluations for each shoulder disorder in 
an August 1997 rating decision, effective from July 1995.

During her February 1998 VA hearing, the veteran complained 
of constant pain of the shoulders, with severity depending on 
her degree of activities.  She noted that she was left-handed 
and had trouble carrying books.

The veteran's March 1998 VA orthopedic examination revealed 
full motion of the shoulders, albeit with moderate pain.  
Specific findings included bilateral external rotation to 50 
degrees, internal rotation to 100 degrees, forward elevation 
to 180 degrees, and abduction to 180 degrees.  Trapezius 
muscles had moderate bilateral tenderness, but scapular areas 
were non-tender.  The sternoclavicular joints had mild 
bilateral tenderness, but there were no other symptoms.  The 
clavicles were non-tender, but the acromioclavicular joint 
had "rather severe" tenderness bilaterally.  Some mild 
instability was noted, but there was no evidence of complete 
dislocation.  The examiner commented that the veteran's 
flare-ups and pain with use occurred approximately two or 
three times per week and were always related to excessive 
use.  Typically, this would be represented by a loss of 
motion of 20 percent.

A further VA orthopedic examination, from October 1999, 
revealed no swelling or muscle atrophy of the shoulders, but 
there was tenderness over the subdeltoid bursa of both 
shoulders, over the right biceps tendon, and over the rotator 
cuff areas of both shoulders.  This tenderness was greater on 
the right.  Range of motion testing revealed bilateral 
abduction to 180 degrees, internal rotation to 80 degrees, 
external rotation to 90 degrees, flexion to 180 degrees, and 
extension to 45 degrees.  The diagnoses were continued 
chronic bursitis of both shoulders and chronic tendonitis of 
the right shoulder.

Additionally, in January 2001, the veteran underwent a VA 
hand, thumb, and fingers examination.  This examination 
revealed bilateral shoulder forward flexion/abduction from 
zero to 180 degrees and 90 degrees of internal and external 
rotation.  Tenderness was shown over the anterior aspects of 
both shoulders.  The clavicles were intact.  There was 
crepitation in both shoulders.  However, the 
acromioclavicular joints were normal.  The pertinent 
diagnosis was impingement syndrome, subdeltoid bursitis, and 
biceps tendonitis of both shoulders, right greater than left.  
The examiner further commented that, during flare-ups of 
shoulder pain, additional motion loss of 25 to 30 degrees 
would be expected, with increased weakness secondary to pain 
but no incoordination.  X-rays revealed mild widening of the 
acromioclavicular joints, right greater than left; and a mild 
decrease in acromiohumeral distance on the right, which could 
be associated with rotator cuff insufficiency.  

During her November 2001 VA Travel Board hearing, the veteran 
indicated that she was not presently working and that, 
previously, she had trouble lifting items at work.  Specific 
symptoms reportedly included pain and "giving out" of the 
shoulders.  While the veteran informed the undersigned Board 
member that she would provide a statement from a former 
employer as to the effect of her shoulder disabilities on her 
work, no such statement has been received to date.

III.  Analysis

The RO has evaluated both of the veteran's shoulder disorders 
at the 10 percent rate under 38 C.F.R. § 4.71a, Diagnostic 
Code 5019 (2001) for bursitis.  Additionally, Diagnostic Code 
5024, addressing tenosynovitis, has been considered for the 
right shoulder disorder.  Under both sections, the disability 
in question is to be evaluated on the basis of limitation of 
motion of affected parts as degenerative arthritis.

Since the veteran is left-handed, her left shoulder is to be 
evaluated as a major joint, while her right shoulder must be 
evaluated as a minor joint.  See 38 C.F.R. § 4.69 (2001).

Bases for an increased evaluation for the veteran's right 
shoulder disability include favorable ankylosis of 
scapulohumeral articulation, with abduction to 60 degrees and 
the ability to reach the mouth and head (20 percent under 
Diagnostic Code 5200); limitation of motion of the arm at the 
shoulder level (20 percent under Diagnostic Code 5201); 
recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at the shoulder level, or malunion of the humerus with 
moderate deformity (20 percent under Diagnostic Code 5202); 
or either dislocation or nonunion of the clavicle or scapula, 
with loose movement (20 percent under Diagnostic Code 5203).  

Bases for an increased evaluation for the veteran's left 
shoulder disability include favorable ankylosis of 
scapulohumeral articulation, with abduction to 60 degrees and 
the ability to reach the mouth and head (30 percent under 
Diagnostic Code 5200); limitation of motion of the arm at the 
shoulder level (20 percent under Diagnostic Code 5201); 
recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at the shoulder level, or malunion of the humerus with 
moderate deformity (20 percent under Diagnostic Code 5202); 
or either dislocation or nonunion of the clavicle or scapula, 
with loose movement (20 percent under Diagnostic Code 5203).

In this case, the Board notes that the veteran's loss of 
motion of the shoulders has been minimal and essentially 
identical bilaterally.  Specific reported symptoms have 
included varying degrees of tenderness, crepitus, and 
instability of the shoulders.  The tenderness of the 
shoulders has been the most significant, while the other 
symptoms have not been shown to produce significant 
disability.  Nevertheless, the noted diagnostic criteria for 
evaluations in excess of 10 percent for shoulder disabilities 
address such symptoms as loss of motion and dislocation, 
malunion, and/or nonunion in the shoulder area, and these 
specific criteria have not been met in this case.

The Board acknowledges that, under 38 C.F.R. §§ 4.40 and 4.45 
(2001), such symptoms as painful motion and functional loss 
due to pain must be considered in determining an evaluation.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).  
However, the RO considered these symptoms, as well as the 
veteran's shoulder tenderness, in its August 1997 rating 
decision, and there is simply not the degree of other 
symptomatology to warrant even higher evaluations under 
38 C.F.R. §§ 4.40 and 4.45.

Overall, then, there is no schedular basis for higher initial 
evaluations for the veteran's right and left shoulder 
disorders, and her claims for those benefits must be denied.  
In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001). 

The Board has based its decision in this case on the 
provisions of the VA's Schedule for Rating Disabilities in 
the Code of Federal Regulations.  The veteran has submitted 
no evidence showing that her service-connected shoulder 
disabilities have markedly interfered with her employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2001), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

The claim of entitlement to an initial evaluation in excess 
of 10 percent for bursitis and tendonitis of the right 
shoulder is denied.

The claim of entitlement to an initial evaluation in excess 
of 10 percent for bursitis of the left shoulder is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

